MEMORANDUM **
This is an appeal from the sentence imposed upon revocation of supervised re*420lease. Appellee’s Motion to Dismiss Appeal as Moot is GRANTED because the custodial term has ended and Appellant was not sentenced to a term of supervised release to follow his custodial sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *420courts of this circuit except as provided by 9th Cir. R. 36-3.